Title: From John Adams to Cotton Tufts, 12 June 1789
From: Adams, John
To: Tufts, Cotton



Dear Sir
New York June 12. 1789

The last Evenings Post favoured me with your’s of the 6th.
Many Gentlemen are in favour of a national Excise: and some would have the nation take upon itself all the State Debts, Mr Morris particularly: but I cannot say what will be done.
My Burthens are not very heavy: but my health is not very good.—I have been obliged to decide many questions on the Import Bill, the Senate being equally divided.—I was obliged to reduce the Duty on Molasses from four Cents, and to prevent that on Salt from being raised from 6 to 9.—My Vote on Molasses I suppose will displease the Southern Gentlemen: but that on Salt, ought to attone for it.—So the ballance is even.
Drawbacks on Exportation seem to be necessary to support infant manufactures and some branches of commerce not fully established.—But whenever the manufacture or the Trade will bear it, it seems to be good Policy to make the foreign consumer, pay the Duty. The Senate has rejected the Duty Drawback on Rum; and reduced the Duty on Molasses to 2 1/2 Cents. if the Rum trade will bear it, I shall be glad. if not, it is ill Policy. My Friends the Dutch have the Art to make Foreigners pay two thirds of the Duties to the State. They suffer no Drawback when the trade will bear the Duty.
The Note inclosed in your letter I burned as you desired as soon as I had read it: but not untill it had made too deep an Impression on my heart as well as Memory.—What shall I do, with that tender hearted Fool?
When will Mrs A come on? I suffer very much for want of her assistance.
My Love to all our Connections / Yours most Sincerely

John Adams